Citation Nr: 1216162	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  12-02 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date prior to August 19, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating in excess of 30 percent for service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his friend



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1950 to January 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran and his friend testified at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of those proceedings has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The June 2004 rating decision denying service connection for PTSD is final.

2.  VA received the Veteran's claim to reopen on May 16, 2008.

3.  The Veteran has reported, and his treatment records reflect, that he was experiencing the symptoms of PTSD on the date of receipt of his claim to reopen.



CONCLUSION OF LAW

The criteria for an award of an effective date of May 16, 2008 for the grant of service connection for PTSD are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  With regard to the Veteran's earlier effective date claim, the application of the law to the undisputed facts is dispositive of this appeal.  Therefore, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Earlier Effective Date Claim

The Veteran contends that he should be awarded an effective date of January 28, 2004, as that is the date of receipt of his initial PTSD service connection claim.  The Veteran acknowledges that the RO denied his initial service connection claim, as reflected in an unappealed June 2004 rating decision, as the evidence of record failed to reflect a diagnosis of PTSD.  Although the Veteran was afforded a VA examination in April 2004, the VA examiner failed to diagnose the Veteran with PTSD or any other service-related acquired psychiatric disorder.  The Veteran contends that this 2004 VA examination was insufficient because the examination was too brief, and that a sufficient examination would have resulted in a diagnosis of PTSD.  In support of his contentions, the Veteran notes that his 2011 VA examination, which was provided to the Veteran in order to assess the severity of his then service-connected PTSD, was conducted by the same VA examiner who conducted his 2004 VA examination.  The Veteran finds it inconsistent that this VA examiner would render a diagnosis of PTSD in conjunction with his more thorough 2011 VA examination and not render a diagnosis of PTSD in conjunction with his more brief 2004 VA examination.

However, the Veteran did not initiate an appeal of the June 2004 rating decision denying his initial service connection claim for PTSD, and there are no contemporaneous allegations of the claimed insufficiency of his 2004 VA examination.  As such, the Veteran's 2008 service connection claim was treated as a claim to reopen, and the RO subsequently reopened and granted service connection for PTSD, as reflected by the November 2009 rating decision on appeal.  However, the RO assigned an effective date of August 18, 2009, the first date in which a diagnosis of PTSD is of record.  (A January 2012 rating decision amended the effective date to August 19, 2009.)

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  

An effective date for a reopened claim of entitlement to service connection can be no earlier than the date the request to reopen the claim was filed.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2011).  There is no provision in either the statute or the regulations that allows for an earlier effective date based on a reopened claim unless a clear and unmistakable error was committed in a prior decision, or unless the new and material evidence resulted from receipt of additional relevant military records.  See 38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§  3.105, 3.156 (c) (2011).  

It is undisputed that the Veteran failed to initiate an appeal of the June 2004 rating decision, which denied his initial PTSD service connection claim.  Moreover, there is no correspondence of record referencing the Veteran's PTSD until he filed his claim to reopen in 2008; thus, there is no statement of record that can be construed as a notice of disagreement.  38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

Moreover, as there is no medical evidence of record submitted by the Veteran within one year of the issuance of this June 2004 rating decision, nor any medical evidence now of record reflecting a diagnosis of PTSD within one year of the issuance of this rating decision, 38 C.F.R. § 3.156(b) is not for application.  38 C.F.R. § 3.156(b) (2011).   Similarly, there are no service treatment records that have been associated with the Veteran's claim since the issuance of this rating decision; therefore, 38 C.F.R. § 3.156(c) is not for application.   

Accordingly, the rating decision issued in June 2004 is final, and the effective date of the grant of service connection cannot, by regulation, be earlier than the date of the Veteran's new claim for the benefit filed after the final disallowance of his earlier claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) (2011).  

However, as referenced above, the Veteran may overcome the finality of the June 2004 rating decision by demonstrating that the decision reflects clear and unmistakable error (CUE).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is clear and unmistakable error present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14. Furthermore, a claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995) (same).

The Board finds that the arguments advanced by the Veteran do not allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  Rather, the Veteran's contentions appear to attack the finality of the June 2004 rating decision on the basis that it was premised on an insufficient VA examination.  However, the associated examination report reflects a great deal of specificity regarding the Veteran's psychiatric state and current disability picture, and the examiner's failure to diagnosis the Veteran with PTSD was consistent with the record at the time of the examination, as the Veteran had not previously been diagnosed with PTSD.  As such, the Board finds that the Veteran's allegation regarding the inadequacy of a previous examination does not constitute an undebatable error as contemplated by a claim of CUE.  As such, the Board finds that a CUE claim has not been raised with respect to the June 2004 rating decision, and no further discussion of CUE is warranted. 

As referenced above, because the June 2004 rating decision is final, the earliest effective date available to the Veteran is the date of receipt of his claim to reopen, May 16, 2008.  However, the record reflects that rather than assigning an effective date as of the date of receipt of this claim, the RO assigned an effective date of August 19, 2009, which the RO determined to be the date entitlement arose, as this date reflects the first diagnosis of PTSD of record.  However, the Board notes that the Veteran has consistently reported experiencing symptoms of his PTSD since service, and he reports that his PTSD symptomatology resulted in his numerous unsuccessful marriages and inconsistent employment history, all of which are longstanding symptoms.  A December 2007 VA treatment record reflects the Veteran's report of experiencing anxiety, and a March 2009 VA treatment record reflects the Veteran's statement that he experiences sleep disturbances and believes he may have PTSD.  Moreover, an August 2009 VA treatment record reflects the Veteran's reports of experiencing the symptoms of his current psychiatric disorder "for years."  The Veteran made similar reports of the chronicity of his symptoms during his October 2009 VA examination.  Accordingly, resolving all doubt in the Veteran's favor, the Board finds that the effective date should be awarded as of the date of the Veteran's claim, May 16, 2008, as the evidence reflects that the Veteran was experiencing the symptoms of PTSD at the time he filed his claim.


ORDER

An effective date of May 16, 2008, but not earlier, for the award of service connection for PTSD is granted.


REMAND

The Board finds that further development is warranted before the Veteran's PTSD increased rating claim is adjudicated.  Specifically, the Veteran's VA treatment records reflect his report that he receiving care from a private psychiatrist, who has prescribed both Xanax and a prescription sleep aid.  However, no attempts to obtain these relevant treatment records have been made.  Accordingly, this should be accomplished.  Moreover, the Veteran's recent VA treatment records should be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  With any assistance necessary from the Veteran, obtain the Veteran's private treatment records from his private treatment provider who has reportedly prescribed both Xanax and a prescription sleep aid.  All attempts to obtain these records should be documented in the claims file, and if the attempts are unsuccessful, the RO/AMC should so notify the Veteran.

2.  Obtain the Veteran's VA psychiatric treatment records from April 2011 to the present.

3.  After completion of the requested development, and any further development as may become indicated after reviewing any additional records obtained, readjudicate the Veteran's claim.  If the full benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 



handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


